UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-04025 AMERICAN CENTURY MUNICIPAL TRUST (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON 4, KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 05-31 Date of reporting period: 05-31-2011 ITEM 1.REPORTS TO STOCKHOLDERS. ANNUAL REPORTMAY 31, 2011 High-Yield Municipal Fund Table of Contents President’s Letter 2 Market Perspective 3 Performance 4 Portfolio Commentary 6 Fund Characteristics 8 Shareholder Fee Example 9 Schedule of Investments 11 Statement of Assets and Liabilities 18 Statement of Operations 19 Statement of Changes in Net Assets 20 Notes to Financial Statements 21 Financial Highlights 26 Report of Independent Registered Public Accounting Firm 31 Proxy Voting Results 32 Management 33 Additional Information 36 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. President’s Letter Jonathan Thomas Dear Investor: Thank you for reviewing this annual report for the period ended May 31, 2011. Our report offers investment performance and portfolio information, presented with the expert perspective and commentary of our portfolio management team. This report remains one of our most important vehicles for conveying the information you need about your investment performance, and about the market factors and strategies that affect fund returns. For additional, updated information on fund performance, portfolio strategy, and the investment markets, we encourage you to visit our website, americancentury.com. Click on the “Fund Performance” and “Insights & News” headings at the top of our Individual Investors site. Municipal Bond (Muni) Market Update As described in greater detail on the following pages, muni market conditions have improved significantly since our semiannual report for the six months ended November 30, 2010. That reporting period concluded during a two-and-a-half month span (from the end of October 2010 to the middle of January 2011) when muni prices plunged and yields soared as a supply and demand imbalance (explained on page 3) roiled the market. That turbulence was compounded by overblown default fears fueled by highly publicized pessimistic analyst reports that helped trigger a wave of withdrawals from muni mutual funds. As 2011 unfolded, muni issuance declined dramatically and demand surged—falling prices and relatively high yields attracted an influx of opportunistic “cross-over” (non-typical) buyers to the muni market. Munis rallied from mid-January through the end of the full 12-month reporting period, rewarding those who stayed the course and saw the turbulence as a buying opportunity. Muni defaults have not approached the rates projected by pessimistic pundits at the end of last year, and additional economic growth—as well as increased municipal government austerity and budget-balancing measures—have helped stabilize municipal credit conditions since then. These developments over the more-recent six months are incorporated in the broader, enclosed 12-month Market Perspective and Portfolio Commentary from our muni portfolio management team. These dedicated experts will continue to diligently apply their knowledge and skills as they make daily investment decisions for you. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Market Perspective By David MacEwen, Chief Investment Officer, Fixed Income Municipal bond (muni) indices advanced for the 12 months ended May 31, 2011 (see the table below), but these moderately positive returns masked considerable volatility, particularly during the last seven months of the period. Munis rallied modestly through the first five months of the period as U.S. economic conditions generally improved, providing a lift to munis and other credit-sensitive instruments. But market conditions changed dramatically from November 2010 through January 2011 as a supply and demand imbalance triggered a sharp decline in the muni market. Supply rose substantially as muni issuers rushed to take advantage of the Build America Bonds (BABs) program (in which states and municipalities issue taxable securities with federally subsidized interest rates) before its expiration at the end of 2010. Meanwhile, demand cratered as credit concerns—sparked by persistent state budget deficits and exaggerated media predictions of widespread muni defaults—led to heavy outflows from muni mutual funds. The muni market bottomed in mid-January and then rebounded during the remainder of the period as a number of opportunistic, non-traditional “cross-over” investors gravitated to relatively attractive muni yields. Limited new issuance also contributed favorably to muni market performance—new muni issuance in the first five months of 2011 fell by 51% compared with the same period in 2010, constrained by issuer austerity measures and the expiration of the BABs program, which accelerated into 2010 many new issues that would otherwise have come to market in early 2011. However, the severe decline from November through January dropped munis to the lower end of the investment return spectrum in a 12-month period dominated by stocks and high-yield corporate bonds. In addition, munis generally trailed the returns of Treasury securities and the broad taxable bond market. Intermediate-term munis fared best as short-term munis were held in check by a stable interest rate policy from the Federal Reserve, while longer-term munis suffered disproportionately from muni fund outflows. From a credit and sector perspective, higher-quality munis outperformed lower-rated credits, while general obligation bonds outpaced tax revenue bonds. Within the revenue bond segment, essential services bonds posted the best results, while health care lagged. U.S. Fixed-Income Total Returns For the 12 months ended May 31, 2011 Barclays Capital Municipal Market Indices Barclays Capital U.S. Taxable Market Indices 7 Year Municipal Bond 5.22% Aggregate Bond 5.84% Municipal High Yield Bond 4.04% Treasury Bond 4.49% Municipal Bond 3.18% Long-Term Municipal Bond 1.49% 3 Performance Total Returns as of May 31, 2011 Average Annual Returns Ticker Symbol 1 year 5 years 10 years Since Inception Inception Date Investor Class ABHYX 1.76% 1.16% 4.07% 4.15%(1) 3/31/98 Barclays Capital Municipal Bond Index(2) — 3.18% 4.78% 5.02% 5.08% — Barclays Capital Long-Term Municipal Bond Index — 1.49% 3.51% 5.15% 5.11% — Institutional Class AYMIX 1.97% — — 4.11% 3/1/10 A Class No sales charge* With sales charge* AYMAX 1.51% -3.11% 0.91% -0.01% — — 2.98% 2.42% 1/31/03 B Class No sales charge* With sales charge* AYMBX 0.75% -3.25% 0.16% -0.04% — — 2.23% 2.23% 1/31/03 C Class AYMCX 0.75% 0.13% — 2.40% 7/24/02 *Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 4.50% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. B Class shares redeemed within six years of purchase are subject to a CDSC that declines from 5.00% during the first year after purchase to 0.00% the sixth year after purchase. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Returns would have been lower if a portion of the management fee had not been waived. Effective August 1, 2010, the fund’s benchmark changed from Barclays Capital Long-Term Municipal Bond Index to Barclays Capital Municipal Bond Index. This change was effected to better align the benchmark’s duration with the fund’s duration. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. In addition, the lower-rated securities in which the fund invests are subject to greater credit risk, default risk and liquidity risk. Investment income may be subject to certain state and local taxes and, depending on your tax status, the federal alternative minimum tax (AMT). Capital gains are not exempt from state and federal income tax. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 4 Growth of $10,000 Over 10 Years $10,000 investment made May 31, 2001 Total Annual Fund Operating Expenses Investor Class Institutional Class A Class B Class C Class 0.61% 0.41% 0.86% 1.61% 1.61% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. In addition, the lower-rated securities in which the fund invests are subject to greater credit risk, default risk and liquidity risk. Investment income may be subject to certain state and local taxes and, depending on your tax status, the federal alternative minimum tax (AMT). Capital gains are not exempt from state and federal income tax. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 5 Portfolio Commentary Portfolio Manager: Steven Permut Performance Summary High-Yield Municipal returned 1.76%* for the fiscal year ended May 31, 2011. By comparison, the Barclays Capital Municipal Bond Index (representing investment-grade municipal bonds) returned 3.18%, while the Barclays Capital Municipal High Yield Bond Index (representing non-investment-grade municipal bonds) returned 4.04%**. In addition, the average return of the High-Yield Municipal Debt Funds tracked by Lipper Inc. was 1.62% for the 12-month period.*** (See page 4 and footnotes below for additional performance comparisons.) The fund’s absolute return for the reporting period reflected the generally positive performance of municipal bond (muni) indices. The fund’s performance trailed the return of the broad, investment-grade Municipal Bond Index as lower-quality munis lagged investment-grade munis. However, the fund outpaced its Lipper peer group average. Credit Environment The improving economic environment over the past year led to gradual improvements in state and local tax receipts. In the first three months of 2011, state tax revenues were up more than 9% from the same period in 2010. Nonetheless, many state and local governments continue to wrestle with daunting budget deficits—holdovers from the Great Recession that have been exacerbated by lingering weakness in the labor and housing markets, as well as increasing pension and health care funding pressures. We saw credit rating downgrades across the spectrum of muni issuers, but despite dire warnings of widespread defaults, the few actual defaults were confined to smaller issuers, and the muni default rate remained at a fraction of the corporate bond default rate. Governments at all levels are taking steps to close their budget gaps through a combination of austerity measures, reserve fund utilization, and tax increases, and we are seeing signs of progress. For example, the state of New York approved a balanced budget early for the first time since 1983, erasing a $10 billion shortfall. One added challenge for fiscal 2012 budgets is the loss of federal aid that states have received over the past several years. But we still believe that the worst of the difficulties are behind us. Portfolio Positioning The fund’s outperformance of its peer group average was driven in part by a greater emphasis on higher-quality securities, as the fund tends to be more conservatively positioned than many of its peers. This approach paid off during the reporting period as higher-rated securities outperformed, especially during the market volatility in late 2010 and early 2011. It was during this period that the fund generated the bulk of its outperformance versus the peer group average. * All fund returns referenced in this commentary are for Investor Class shares. ** The Barclays Capital Municipal High Yield Bond Index’s average returns were 2.32% and 4.99% for the five- and ten-year periods ended May 31, 2011, respectively. *** The average returns for Lipper High-Yield Municipal Debt Funds category were 1.30% and 3.69% for the five- and ten-year periods ended May 31, 2011, respectively. Data provided by Lipper Inc. — A Reuters Company. © 2011 Reuters. All rights reserved. Any copying, republication or redistribution of Lipper content, including by caching, framing or similar means, is expressly prohibited without the prior written consent of Lipper. Lipper shall not be liable for any errors or delays in the content, or for any actions taken in reliance thereon. Lipper fund performance data is total return, and is preliminary and subject to revision. The data contained herein has been obtained from company reports, financial reporting services, periodicals and other resources believed to be reliable. Although carefully verified, data on compilations is not guaranteed by Lipper and may be incomplete. No offer or solicitations to buy or sell any of the securities herein is being made by Lipper. 6 From a sector perspective, the largest weighting in the portfolio was land-secured bonds, which typically finance property development projects. These securities had been under pressure from the generally weak environment for real estate, but we began to see some improvements during the reporting period, especially in states that were especially hard hit by the downturn in residential and commercial real estate. The fund also had a meaningful position in health care munis, particularly hospital-related bonds. These securities underperformed during the period as non-traditional cross-over buyers shunned unfamiliar credits in favor of larger, more liquid segments of the muni market. Among the fund’s higher-quality holdings, we focused on essential services revenue bonds, which typically finance services such as water, sewer, and other utilities. Essential services bonds were popular among cross-over investors, and as a result they outperformed for the 12 months. Since late 2009, the fund has been positioned for a flatter Treasury yield curve (a narrower gap between short- and long-term Treasury yields). However, this positioning weighed on performance over the past year as the Treasury yield curve grew steeper, and it remains near historically wide levels. We are confident that this positioning will pay off over time as the Treasury curve eventually reverts to more normal levels. Outlook As we look to the second half of 2011, we believe that the supply and demand imbalances that have impacted the muni market over the last seven months will gradually abate, and fundamental credit stories will have a greater impact on muni performance going forward. We also believe that muni defaults will remain well below the levels predicted by some analysts at the end of last year. As a result, we intend to maintain our current positioning, which strikes a balance between lower-quality, higher-yielding securities such as land-secured and hospital bonds, and higher-quality securities such as essential services bonds. 7 Fund Characteristics MAY 31, 2011 Portfolio at a Glance Weighted Average Maturity 19.7 years Average Duration (Modified) 7.9 years 30-Day SEC Yields Investor Class 5.69% Institutional Class 5.89% A Class 5.19% B Class 4.69% C Class 4.69% Investor Class 30-Day Tax Equivalent Yields(1) 25.00% Tax Bracket 7.59% 28.00% Tax Bracket 7.90% 33.00% Tax Bracket 8.49% 35.00% Tax Bracket 8.75% (1)The tax brackets indicated are for federal taxes only. Actual tax-equivalent yields may be lower, if alternative minimum tax is applicable. Top Five States & Territories % of net assets Illinois 9.2% Florida 8.2% California 8.2% Colorado 7.9% Texas 7.4% Top Five Sectors % of fund investments Land Based 22% Hospital Revenue 14% Electric Revenue 9% Industrial Development/Pollution Control Revenue 9% Project Finance Revenue 7% Types of Investments in Portfolio % of net assets Municipal Securities 99.5% Other Assets and Liabilities 0.5% 8 Shareholder Fee Example Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from December 1, 2010 to May 31, 2011. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. We will not charge the fee as long as you choose to manage your accounts exclusively online. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 9 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 12/1/10 Ending Account Value 5/31/11 Expenses Paid During Period* 12/1/10 - 5/31/11 Annualized Expense Ratio* Actual Investor Class 0.61% Institutional Class 0.41% A Class 0.86% B Class 1.61% C Class 1.61% Hypothetical Investor Class 0.61% Institutional Class 0.41% A Class 0.86% B Class 1.61% C Class 1.61% * Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 182, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. 10 Schedule of Investments MAY 31, 2011 Principal Amount Value Municipal Securities — 99.5% ALABAMA — 1.7% Courtland Industrial Development Board Environmental Improvement Rev., Series 2003 B, (International Paper Co.), 6.25%, 8/1/25(1) Selma Industrial Development Board Gulf Opportunity Zone Rev., Series 2010 A, (International Paper Co.), 5.80%, 5/1/34(1) ARIZONA — 4.1% Mohave County Industrial Development Auth. Correctional Facilities Contract Rev., (Mohave Prison, LLC Expansion), 8.00%, 5/1/25(1) Pronghorn Ranch Community Facilities District GO, 6.40%, 7/15/29(1) Quailwood Meadows Community Facilities District GO, 6.00%, 7/15/22(2) Quailwood Meadows Community Facilities District GO, 6.125%, 7/15/29(2) Salt River Agricultural Improvement & Power District Rev., Series 2009 A, (Electric System Distribution), 5.00%, 1/1/39(1) Sundance Community Facilities District GO, 6.25%, 7/15/14, Prerefunded at 100% of Par(2)(3) Sundance Community Facilities District No. 2 Special Assessment Rev., 7.125%, 7/1/27(2) Sundance Community Facilities District No. 3 Special Assessment Rev., 6.50%, 7/1/29 CALIFORNIA — 8.2% California Educational Facilities Auth. Rev., Series 2008 B, (Chapman University), VRDN, 0.15%, 6/1/11 (LOC: Bank of America N.A.) California Health Facilities Financing Auth. Rev., Series 2009 A, (Children’s Hospital of Orange County), 6.50%, 11/1/38(1) California Mobilehome Park Financing Auth. Rev., Series 2003 B, (Palomar Estates E&W), 7.00%, 9/15/36(1) California Municipal Finance Auth. Rev., (Community Hospital of Central California), 5.50%, 2/1/39(1) California Statewide Communities Development Auth. Rev., (Lancer Educational Student Housing), 7.50%, 6/1/42 Golden State Tobacco Securitization Corp. Settlement Rev., Series 2007 A1, 5.75%, 6/1/47(1) Independent Cities Finance Auth. Mobilehome Park Rev., Series 2010 A, (Lamplighter Salinas), 6.15%, 7/15/40(1) Morongo Band of Mission Indians Rev., Series 2008 B, (Enterprise Casino Services), 6.50%, 3/1/28(1)(2) Palm Springs Airport Passenger Facility Charge Rev., (Palm Springs International Airport), 6.40%, 7/1/23 Palm Springs Airport Passenger Facility Charge Rev., (Palm Springs International Airport), 6.50%, 7/1/27 San Francisco City and County Redevelopment Financing Auth. Tax Allocation Rev., Series 2009 D, (Mission Bay South Redevelopment), 6.625%, 8/1/39(1) 11 Principal Amount Value Soledad Improvement Bond Act of 1915 District No. 2002-01 Special Assessment Rev., (Diamond Ridge), 6.75%, 9/2/33 Sunnyvale Community Facilities District No. 1 Special Tax Rev., 7.75%, 8/1/32 Vallejo Multifamily Housing Rev., Series 1998 B, (Solano Affordable Housing), 8.25%, 4/1/39(2) Victorville Joint Powers Financing Auth. Lease Rev., Series 2007 A, (Cogeneration Facility), VRDN, 1.50%, 6/2/11 (LOC: BNP Paribas)(1) COLORADO — 7.9% Arkansas River Power Auth. Rev., 5.00%, 10/1/20(1) Colorado Educational & Cultural Facilities Auth. Rev., Series 2007 A10, (Jewish Federation), VRDN, 0.14%, 6/1/11 (LOC: Bank of America N.A.) Colorado Health Facilities Auth. Rev., Series 2010 A, (Total Longterm Care), 6.00%, 11/15/30 Colorado Springs Hospital Rev., (Memorial Health System), 6.25%, 12/15/33(1) Denver Health & Hospital Auth. Healthcare Rev., Series 2009 A, 6.25%, 12/1/33(1) Granby Ranch Metropolitan District GO, 6.75%, 12/1/36 One Horse Business Improvement District Rev., (Sales Tax Sharing), 6.00%, 6/1/24(1) Plaza Metropolitan District No. 1 Tax Increment Allocation Rev., (Public Improvement Fee), 8.00%, 12/1/25 Regional Transportation District Private Activity Rev., (Denver Transit Partners), 6.00%, 1/15/41 Todd Creek Farms Metropolitan District No. 1 Rev., 5.60%, 12/1/14(4) Todd Creek Farms Metropolitan District No. 1 Rev., 6.125%, 12/1/19(4) CONNECTICUT — 1.3% Connecticut Development Auth. Industrial Rev., (AFCO Cargo Buildings LLC), 8.00%, 4/1/30 Connecticut Health & Educational Facilities Auth. Rev., Series 2008 B, VRDN, 0.15%, 6/1/11 (LOC: Bank of America N.A.) DELAWARE — 0.7% Delaware State Economic Development Auth. Gas Facilities Rev., (Delmarva Power & Light Co.), 5.40%, 2/1/31(1) FLORIDA — 8.2% Brevard County Industrial Development Rev., (TUFF Florida Institute of Technology), 6.75%, 11/1/39(1) Capital Trust Agency Rev., Series 2010 A, (Air Cargo-aero Miami), 5.35%, 7/1/29 Dupree Lakes Community Development District Special Assessment Rev., 6.83%, 11/1/15 Florida Development Finance Corp. Educational Facilities Rev., Series 2010 A, (Renaissance Charter School), 6.00%, 9/15/30 Hillsborough County Industrial Development Health Facilities Auth. Rev., Series 2008 B, (University Community Hospital), 8.00%, 8/15/19, Prerefunded at 101% of Par(1)(3) Miami-Dade County Health Facilities Auth. Rev., Series 2008 A2, (Miami Children’s Hospital), VRDN, 4.55%, 8/1/13 (NATL)(1) 12 Principal Amount Value Mid-Bay Bridge Auth. Springing Lien Rev., Series 2011 A, 7.25%, 10/1/40(1) Putnam County Development Auth. Pollution Control Rev., Series 2007 B, (Seminole Electric Cooperative, Inc.), VRDN, 5.35%, 5/1/18 (Ambac)(1) South Lake County Hospital District Rev., Series 2010 A, (South Lake Hospital), 6.25%, 4/1/39 South-Dade Venture Community Development District Special Assessment Rev., 6.125%, 5/1/34 Village Community Development District No. 8 Special Assessment Rev., 6.125%, 5/1/39 GEORGIA — 5.6% Appling County Development Auth. Pollution Control Rev., (Georgia Power Co. Plant Hatch), VRDN, 0.19%, 6/1/11(1) Atlanta Water & Wastewater Rev., Series 2009 A, 6.25%, 11/1/39(1) De Kalb County Hospital Antic Auth. Rev., (De Kalb Medical Center, Inc.), 6.125%, 9/1/40 Georgia Municipal Electric Auth. Rev., Series 2008 D, (General Resolution), 6.00%, 1/1/23(1) Marietta Development Auth. Rev., (Life University, Inc.), 7.00%, 6/15/39(1) GUAM — 1.8% Guam Government Department of Education COP., Series 2010 A, (John F. Kennedy High School), 6.625%, 12/1/30(1) Guam Government GO, Series 2009 A, 7.00%, 11/15/39(1) Guam Government Waterworks Auth. Rev., 6.00%, 7/1/25(1) HAWAII — 0.7% Hawaii State Department of Budget & Finance Rev., Series 2009 A, (15 Craigside), 9.00%, 11/15/44 ILLINOIS — 9.2% Bedford Park Tax Allocation Rev., 5.125%, 12/30/18 Chicago Tax Increment Allocation Rev., Series 2004 B, (Pilsen Redevelopment), (Junior Lien), 6.75%, 6/1/22(1) Hampshire Special Service Area No. 13 Special Tax Rev., (Tuscany Woods), 5.75%, 3/1/37(4) Illinois Finance Auth. Rev., (Navistar International Recovery Zone Facility), 6.50%, 10/15/40(1) Illinois Finance Auth. Rev., Series 2009 A, (Rush University Medical Center Obligation Group), 7.25%, 11/1/30(1) Pingree Grove Special Service Area No. 7 Special Tax Rev., Series 2006-1, (Cambridge Lakes), 6.00%, 3/1/36 Railsplitter Tobacco Settlement Auth. Rev., 6.00%, 6/1/28(1) Volo Village Special Service Area No. 3 Special Tax Rev., Series 2006-1, (Symphony Meadows), 6.00%, 3/1/36 Yorkville Special Service Area No. 2005-109 Special Tax Rev., Series 2006-105, (Bristol Bay I), 5.875%, 3/1/36 INDIANA — 0.9% Indiana Finance Auth. Rev., (United States Steel Corp.), 6.00%, 12/1/26(1) Indiana Finance Auth. Rev., Series 2009 A, (Drexel Foundation Educational Facility), 7.00%, 10/1/39(1) 13 Principal Amount Value LOUISIANA — 0.7% New Orleans Aviation Board Rev., Series 2009 A, (Consolidated Rental Car), 6.50%, 1/1/40(1) MARYLAND — 3.7% Anne Arundel County Special Obligation Tax Allocation Rev., (National Business Park), 6.10%, 7/1/40 Baltimore Special Obligation Tax Allocation Rev., Series 2008 A, (Resh Park), 7.00%, 9/1/38 Maryland Economic Development Corp. Facilities Rev., (CNX Marine Terminals, Inc.), 5.75%, 9/1/25(1) Maryland Economic Development Corp. Rev., Series 2010 A, (Transportation Facilities), 5.75%, 6/1/35 Maryland Industrial Development Financing Auth. Rev., Series 2005 A, (Our Lady of Good Counsel High School), 6.00%, 5/1/35 MASSACHUSETTS — 0.4% Massachusetts Water Resources Auth. Rev., Series 2011 B, 5.00%, 8/1/41(1) MICHIGAN — 1.5% Flint Hospital Building Auth. Rev., (Hurley Medical Center), 7.50%, 7/1/39 Lansing Board Water & Light Utility System Rev., Series 2011 A, 5.00%, 7/1/37(5) Wayne County GO, Series 2009 A, (Building Improvement), 6.75%, 11/1/39(1) MISSOURI — 1.6% 370/Missouri Bottom Road/Taussig Road Transportation Development District Rev., 7.20%, 5/1/33 Kirkwood Industrial Development Auth. Rev., Series 2010 A, (Aberdeen Heights), 8.25%, 5/15/45 NEBRASKA — 1.3% Santee Sioux Nation Tribal Health Care Rev., (Indian Health Service Joint Venture), 8.75%, 10/1/20(2) NEVADA — 2.6% Henderson Local Improvement District No. T-15 Special Assessment Rev., 6.10%, 3/1/24 Henderson Redevelopment Agency Tax Allocation Rev., Series 2002 B, 7.10%, 10/1/22(1) Henderson Redevelopment Agency Tax Allocation Rev., Series 2002 B, 7.20%, 10/1/25(1) Las Vegas Improvement District No. 607 Special Assessment Rev., 5.50%, 6/1/13(1) Las Vegas Improvement District No. 808 & 810 Special Assessment Rev., Series 2007 23B, (Summerlin Village), 6.125%, 6/1/31 Reno District No. 4 Special Assessment Rev., (Somersett Parkway), 5.45%, 12/1/11 NEW JERSEY — 2.5% New Jersey Economic Development Auth. Rev., Series 2006 B, (Gloucester Marine Terminal), 6.875%, 1/1/37 New Jersey Economic Development Auth. Rev., Series 2006 C, (Gloucester Marine Terminal), 6.50%, 1/1/15(2) New Jersey Educational Facilities Auth. Rev., Series 2009 B, (University of Medicine & Dentistry), 7.50%, 12/1/32 NEW MEXICO — 1.4% 14 Principal Amount Value Cabezon Public Improvement District Special Tax Rev., 6.30%, 9/1/34 Montecito Estates Public Improvement District Levy Special Tax Rev., (City of Albuquerque), 7.00%, 10/1/37 Ventana West Public Improvement District Levy Special Tax Rev., 6.875%, 8/1/33(1) NEW YORK — 3.5% Brooklyn Arena Local Development Corp. Rev., (Barclays Center), 6.25%, 7/15/40(1) New York City Transitional Finance Auth. Rev., Series 2011 E, (Future Tax Secured Bonds), 5.00%, 11/1/18(1) New York State Dormitory Auth. Rev., (Orange Regional Medical Center), 6.25%, 12/1/37(1) Onondaga County Industrial Development Agency Rev., (Air Cargo), 7.25%, 1/1/32(1) Port Auth. of New York & New Jersey Special Obligation Rev., (John F. Kennedy International Airport Terminal), 6.00%, 12/1/36(1) NORTH CAROLINA — 5.1% North Carolina Eastern Municipal Power Agency Rev., Series 2009 A, 5.50%, 1/1/26(1) North Carolina Municipal Power Agency No. 1 Catawba Electric Rev., Series 2008 A, 5.25%, 1/1/16(1) North Carolina Municipal Power Agency No. 1 Catawba Electric Rev., Series 2008 A, 5.25%, 1/1/17(1) OHIO — 2.1% Alliance Community Hospital Rev., (Alliance Obligated Group), VRDN, 0.15%, 6/1/11 (Radian) (LOC: JPMorgan Chase Bank N.A.)(1) Ohio Higher Educational Facility Commission Rev., (Ashland University), 6.25%, 9/1/24 Pinnacle Community Infrastructure Financing Facilities Auth. Rev., Series 2004 A, 6.25%, 12/1/36(1) OKLAHOMA — 1.3% Oklahoma City Industrial & Cultural Facilities Trust Rev., 6.75%, 1/1/23(1) Tulsa County Industrial Auth. Senior Living Community Rev., Series 2010 A, (Montereau, Inc.), 7.25%, 11/1/40 OREGON — 2.2% Forest Grove Student Housing Rev., (Oak Tree Foundation), 5.50%, 3/1/37(2) Oregon GO, Series 2011 J, 5.00%, 5/1/36(1) Oregon Health & Science University Rev., Series 2009 A, 5.75%, 7/1/39(1) PENNSYLVANIA — 3.7% Allegheny County Industrial Development Auth. Rev., (Environmental Improvements), 6.75%, 11/1/24(1) Allegheny County Industrial Development Auth. Rev., (Environmental Improvements), 6.875%, 5/1/30(1) Allegheny County Redevelopment Auth. Tax Allocation Rev., (Pittsburgh Mills), 5.60%, 7/1/23 15 Principal Amount Value Pennsylvania Economic Development Financing Auth. Rev., Series 2009 A, (Albert Einstein Healthcare Network), 6.25%, 10/15/23 Philadelphia Gas Works Rev., Series 2009 A, (1998 General Ordinance), 5.00%, 8/1/16(1) Philadelphia Municipal Auth. Lease Rev., 6.50%, 4/1/39(1) PUERTO RICO — 0.6% Puerto Rico GO, Series 2008 A, 6.00%, 7/1/38(1) SOUTH CAROLINA — 0.6% South Carolina Jobs-Economic Development Auth. Hospital Rev., (Palmetto Health), 5.75%, 8/1/39(1) TEXAS — 7.4% La Vernia Higher Education Finance Corp. Rev., Series 2009 A, (Kipp, Inc.), 6.25%, 8/15/39(1) Love Field Airport Modernization Corp. Special Tax Facilities Rev., (Southwest Airlines Co.), 5.25%, 11/1/40(1) North Texas Thruway Auth. Rev., Series 2008 H, (First Tier), VRDN, 5.00%, 1/1/13(1) Tarrant County Cultural Education Facilities Finance Corp. Rev., (Air Force Village), 6.375%, 11/15/44 Texas Private Activity Bond Surface Transportation Corp. Rev., (Senior Lien/LBJ Infrastructure), 7.00%, 6/30/40 Texas Public Finance Auth. Charter School Finance Corp. Rev., Series 2010 A, (Cosmos Foundation, Inc.), 6.20%, 2/15/40(1) Travis County Health Facilities Development Corp. Rev., (Westminster Manor Health), 7.125%, 11/1/40 U.S. VIRGIN ISLANDS — 1.5% Virgin Islands Public Finance Auth. Rev., Series 2009 A, (Diageo Matching Fund Bonds), 6.75%, 10/1/37 Virgin Islands Public Finance Auth. Rev., Series 2010 B, (Subordinated Lien), 5.25%, 10/1/29(1) VIRGINIA — 2.3% Fairfax County Economic Development Auth. Rev., (Silver Line Phase I), 5.00%, 4/1/36(1) Mosaic Community Development Auth. Tax Allocation Rev., Series 2011 A, 6.875%, 3/1/36(5) Peninsula Town Center Community Development Auth. Rev., 6.45%, 9/1/37 Washington County Industrial Development Auth. Hospital Facility Rev., Series 2009 C, (Mountain States Health Alliance), 7.75%, 7/1/38(1) WASHINGTON — 0.1% Port of Seattle Rev., Series 2000 B, 6.00%, 2/1/15 (NATL)(1) WISCONSIN — 2.2% Wisconsin GO, Series 2011-1, 5.00%, 5/1/22(5) Wisconsin Health & Educational Facilities Auth. Rev., (Luther Hospital), 5.75%, 11/15/30(1) Wisconsin Health & Educational Facilities Auth. Rev., Series 2004 A, (Southwest Health Center), 6.25%, 4/1/34 Wisconsin Health & Educational Facilities Auth. Rev., Series 2009 A, (St. John’s Communities, Inc.), 7.625%, 9/15/39 16 Principal Amount Value WYOMING — 0.9% Campbell County Solid Waste Facilities Rev., Series 2009 A, (Basin Electric Power Cooperative), 5.75%, 7/15/39(1) TOTAL INVESTMENT SECURITIES — 99.5%(Cost $241,166,568) OTHER ASSETS AND LIABILITIES — 0.5% TOTAL NET ASSETS — 100.0% Futures Contracts Contracts Purchased Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) 83 U.S. Long Bond September 2011 Contracts Sold Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) U.S. Treasury 2-Year Notes September 2011 Notes to Schedule of Investments Ambac Ambac Assurance Corporation COP Certificates of Participation GO General Obligation LOC Letter of Credit NATL National Public Finance Guarantee Corporation Radian Radian Asset Assurance, Inc. VRDN Variable Rate Demand Note. Interest reset date is indicated. Rate shown is effective at the period end. Security, or a portion thereof, has been segregated for when-issued securities and/or futures contracts. At the period end, the aggregate value of securities pledged was $69,758,000. Security was purchased under Rule 144A of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $12,653,315, which represented 5.4% of total net assets. Escrowed to maturity in U.S. government securities or state and local government securities. (4) Security is in default. When-issued security. See Notes to Financial Statements. 17 Statement of Assets and Liabilities MAY 31, 2011 Assets Investment securities, at value (cost of $241,166,568) Cash Receivable for investments sold Receivable for capital shares sold Receivable for variation margin on futures contracts Interest receivable Liabilities Payable for investments purchased Payable for capital shares redeemed Payable for variation margin on futures contracts Accrued management fees Distribution and service fees payable Dividends payable Net Assets Net Assets Consist of: Capital paid in Accumulated net realized loss ) Net unrealized depreciation ) Net assets Shares outstanding Net asset value per share Investor Class Institutional Class A Class * B Class C Class * Maximum offering price $8.90 (net asset value divided by 0.955) See Notes to Financial Statements. 18 Statement of Operations YEAR ENDED MAY 31, 2011 Investment Income (Loss) Income: Interest Expenses: Management fees Distribution and service fees: A Class B Class C Class Trustees’ fees and expenses Other expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions ) Futures contract transactions ) ) Change in net unrealized appreciation (depreciation) on: Investments Futures contracts Net realized and unrealized gain (loss) ) Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 19 Statement of Changes in Net Assets YEARS ENDED MAY 31, 2, 2010 Increase (Decrease) in Net Assets Operations Net investment income (loss) Net realized gain (loss) ) ) Change in net unrealized appreciation (depreciation) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income: Investor Class ) ) Institutional Class ) ) A Class ) ) B Class ) ) C Class ) ) Decrease in net assets from distributions ) ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions ) Net increase (decrease) in net assets ) Net Assets Beginning of period End of period See Notes to Financial Statements. 20 Notes to Financial Statements MAY 31, 2011 1. Organization American Century Municipal Trust (the trust) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company and is organized as a Massachusetts business trust. High-Yield Municipal Fund (the fund) is one fund in a series issued by the trust. The fund is nondiversified as defined under the 1940 Act. The fund’s investment objective is to seek high current income that is exempt from federal income taxes. Capital appreciation is a secondary objective. The fund pursues its objectives by investing a portion of its assets in lower-rated and unrated municipal securities. The fund is authorized to issue the Investor Class, the Institutional Class, the A Class, the B Class and the C Class. The A Class may incur an initial sales charge. The A Class, B Class and C Class may be subject to a contingent deferred sales charge. The share classes differ principally in their respective sales charges and distribution and shareholder servicing expenses and arrangements. The Institutional Class is made available to institutional shareholders or through financial intermediaries whose clients do not require the same level of shareholder and administrative services as shareholders of other classes. As a result, the Institutional Class is charged a lower unified management fee. Sale of the Institutional Class commenced on March 1, 2010. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Trustees or its designee, in accordance with procedures adopted by the Board of Trustees. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. 21 Investment Income — Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. When-Issued — The fund may engage in securities transactions on a when-issued basis. Under these arrangements, the securities’ prices and yields are fixed on the date of the commitment, but payment and delivery are scheduled for a future date. During this period, securities are subject to market fluctuations. The fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet the purchase price. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The fund is no longer subject to examination by tax authorities for years prior to 2008. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Multiple Class — All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Distributions to Shareholders — Distributions from net investment income are declared daily and paid monthly. Distributions from net realized gains, if any, are generally declared and paid annually. Indemnifications — Under the trust’s organizational documents, its officers and trustees are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 3. Fees and Transactions with Related Parties Management Fees — The trust has entered into a management agreement with American Century Investment Management, Inc. (ACIM) (the investment advisor), under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The agreement provides that all expenses of managing and operating the fund, except distribution and service fees, brokerage expenses, taxes, interest, fees and expenses of the independent trustees (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The fee consists of (1) an Investment Category Fee based on the daily net assets of the fund and certain other accounts managed by the investment advisor that are in the same broad investment category as the fund and (2) a Complex Fee based on the assets of all the funds in the American Century Investments family of funds. The rates for the Investment Category Fee range from 0.2925% to 0.4100%. The rates for the Complex Fee range from 0.2500% to 0.3100% for the Investor Class, A Class, B Class and C Class. The Institutional Class is 0.2000% less at each point within the Complex Fee range. The effective annual management fee for each class for the year ended May 31, 2011 was 0.60% for the Investor Class, A Class, B Class and C Class and 0.40% for the Institutional Class. Distribution and Service Fees — The Board of Trustees has adopted a separate Master Distribution and Individual Shareholder Services Plan for each of the A Class, B Class and C Class (collectively the plans), pursuant to Rule 12b-1 of the 1940 Act. The plans provide that the A Class will pay American Century Investment Services, Inc. (ACIS) an annual distribution and service fee of 0.25%. The plans provide that the B Class and C Class will each pay ACIS an annual distribution and service fee of 1.00%, of which 0.25% is paid for 22 individual shareholder services and 0.75% is paid for distribution services. The fees are computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The fees are used to pay financial intermediaries for distribution and individual shareholder services. Fees incurred under the plans during the year ended May 31, 2011 are detailed in the Statement of Operations. Related Parties — Certain officers and trustees of the trust are also officers and/or directors of American Century Companies, Inc. (ACC), the parent of the trust’s investment advisor, ACIM, the distributor of the trust, ACIS, and the trust’s transfer agent, American Century Services, LLC. The fund has a mutual funds services agreement with J.P. Morgan Investor Services Co. (JPMIS). JPMorgan Chase Bank (JPMCB) is a custodian of the fund. JPMIS and JPMCBare wholly owned subsidiaries of JPMorgan Chase & Co. (JPM). JPM is an equity investor in ACC. 4. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the year ended May 31, 2011 were $66,957,565 and $108,634,274, respectively. 5. Capital Share Transactions Transactions in shares of the fund were as follows (unlimited number of shares authorized): Year ended May 31, 2011 Year ended May 31, 2010(1) Shares Amount Shares Amount Investor Class Sold Issued in reinvestment of distributions Redeemed ) Institutional Class Sold Issued in reinvestment of distributions 37 Redeemed ) ) — — A Class Sold Issued in reinvestment of distributions Redeemed ) B Class Sold Issued in reinvestment of distributions Redeemed ) C Class Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) ) ) March 1, 2010 (commencement of sale) through May 31, 2010 for the Institutional Class. 23 6. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. As of period end, the fund’s investment securities and unrealized gain (loss) on futures contracts were classified as Level 2 and Level 1, respectively. The Schedule of Investments provides additional information on the fund’s portfolio holdings. 7. Derivative Instruments Interest Rate Risk — The fund is subject to interest rate risk in the normal course of pursuing its investment objectives. The value of bonds generally declines as interest rates rise. A fund may enter into futures contracts based on a bond index or a specific underlying security. A fund may purchase futures contracts to gain exposure to increases in market value or sell futures contracts to protect against a decline in market value. Upon entering into a futures contract, a fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet requirements. Subsequent payments (variation margin) are made or received daily, in cash, by a fund. The variation margin is equal to the daily change in the contract value and is recorded as unrealized gains and losses. A fund recognizes a realized gain or loss when the futures contract is closed or expires. Net realized and unrealized gains or losses occurring during the holding period of futures contracts are a component of net realized gain (loss) on futures contract transactions and change in net unrealized appreciation (depreciation) on futures contracts, respectively. One of the risks of entering into futures contracts is the possibility that the change in value of the contract may not correlate with the changes in value of the underlying securities. The interest rate risk derivative instruments held at period end as disclosed on the Schedule of Investments are indicative of the fund’s typical volume during the period. The value of interest rate risk derivative instruments as of May 31, 2011, is disclosed on the Statement of Assets and Liabilities as an asset of $20,750 in receivable for variation margin on futures contracts and as a liability of $19,922 in payable for variation margin on futures contracts. For the year ended May 31, 2011, the effect of interest rate risk derivative instruments on the Statement of Operations was $(1,510,167) in net realized gain (loss) on futures contract transactions and $137,670 in change in net unrealized appreciation (depreciation) on futures contracts. 8. Risk Factors The fund invests primarily in lower-rated debt securities, which are subject to substantial risks including price volatility, liquidity and default risk. 24 9. Federal Tax Information The tax character of distributions paid during the years ended May 31, 2011 and May 31, 2010 were as follows: Distributions Paid From Exempt income Ordinary income — Long-term capital gains — — The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of May 31, 2011, the federal tax cost of investments and the components of distributable earnings on a tax-basis were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments ) Net tax appreciation (depreciation) on derivatives — Net tax appreciation (depreciation) ) Accumulated capital losses ) Capital loss deferral ) The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the treatment of non-shareholder capital contributions and the realization for tax purposes of unrealized gains (losses) on futures contracts. The accumulated capital losses represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. Capital loss carryovers expire as follows: — — The capital loss deferral represents net capital losses incurred in the seven-month period ended May 31, 2011. The fund has elected to treat such losses as having been incurred in the following fiscal year for federal income tax purposes. On December 22, 2010, the Regulated Investment Company Modernization Act of 2010 (the “Act”) was enacted, which changed various technical rules governing the tax treatment of regulated investment companies. The changes are generally effective for taxable years beginning after the date of enactment. Under the Act, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after the date of enactment for an unlimited period. However, any losses incurred during those future taxable years will be required to be utilized prior to the losses incurred in pre-enactment taxable years, which carry an expiration date. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. 25 Financial Highlights Investor Class For a Share Outstanding Throughout the Years Ended May 31 Per-Share Data Net Asset Value, Beginning of Period Income From Investment Operations Net Investment Income (Loss) Net Realized and Unrealized Gain (Loss) Total From Investment Operations ) ) Distributions From Net Investment Income ) Net Asset Value, End of Period Total Return(2) % % )% )% % Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets % Ratio of Net Investment Income (Loss) to Average Net Assets % Portfolio Turnover Rate 27
